UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54253 FALCONRIDGE OIL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 20-0266164 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (Zip Code) (905) 771-6551 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 622,354,667 common shares issued and outstanding as of January 18, 2016. FALCONRIDGE OIL TECHNOLOGIES CORP. Form 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mining Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim consolidated financial statements for the three and nine month periods ended November 30, 2015 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. MANAGEMENT'S COMMENTS ON UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America and with the rules and regulations of the Securities and Exchange Commission to Form 10-Q and Article 8 of Regulation S-X. These unaudited interim consolidated financial statements should be read in conjunction with the financial statements of the Company for the year ended February 28, 2015 and notes thereto contained in the information as part of the Company’s Annual Report on Form 10-K filed with the SEC on June 16, 2015. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2015 as reported in the Form 10-K have been omitted. In the opinion of management, the unaudited interim consolidated financial statements furnished reflect all adjustments (consisting of normal recurring adjustments) which are necessary to present fairly the financial position and the results of operations for the interim periods presented herein. Unaudited interim results are not necessarily indicative of the results for the full year. 3 Falconridge Oil Technologies Corp. Consolidated Balance Sheets (Unaudited) November 30, February 28, ASSETS Current Cash $ $ Accounts receivable Prepaid and other current assets Deferred finance costs, net of accumulated amortization of $76,800 and $0respectively Total current assets Property & equipment net of accumulated depreciation of $4,101 and $3,436respectively Oil and gas properties net of accumulated depletion of $31,383 and $30,712respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Accounts payable $ $ Accounts payable related parties Accrued liabilities Loans payable - related parties Derivative liability Loan payable Convertible notes payable, net of debt discount of $359,656 and $335,076respectively Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Preferred stock $0.001 par value, 450,000,000 shares authorized; - 7,345,000 and 0 shares issued and outstanding as of November 30, 2015and February 28, 2015 Common stock, $.001 par value, 4,000,000,000 shares authorized; and 540,465,372 shares issued and outstanding as ofNovember 30, 2015 and 49,130,616 as of February 28, 2015 Additional paid in capital Accumulated Deficit ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Falconridge Oil Technologies Corp. Consolidated Statements of Operations and Comprehensive Loss For the Nine Months Ended November 30, 2015 and2014 (Unaudited) Three Three Nine Nine Months Months Months Months Ended Ended Ended Ended November 30, November 30, November 30, November 30, Oil & gas revenue $ Expenses General and administrative Depreciation, amortization and depletion Total operating expense Operating loss ) Other income (expense) Interest expense ) Amortization of deferred finance costs ) - ) - Change in fair value of derivative liability - - ) Net Loss $ ) $ ) $ ) $ ) Loss per common share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of commonshares outstanding Comprehensive income (loss) Net Loss $ ) $ ) $ ) $ ) Currency translation adjustment ) - - Total comprehensive income (loss) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 Falconridge Oil Technologies Corp. Consolidated Statement of Stockholders' Deficit For the Nine Months Ended November 30, 2015 and 2014 (Unaudited) Accumulated Additional Total Comprehensive Preferred Common Common Paid in Accumulated Income Stockholders' Shares Amount Shares Stock Capital Deficit (loss) Deficit Balances, February 28, 2015 - $
